 1
                                                              JS-6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11    PALM CHAPARRAL
      APARTMENTS, LLC,                            Case No. CV 20-01130-RGK (RAOx)
12
                        Plaintiff,
13                                                ORDER REMANDING ACTION
             v.                                   AND DENYING REQUESTS TO
14                                                PROCEED IN FORMA PAUPERIS
      LAURA MIRAMONTES, et al.,
15
                        Defendants.
16

17

18
                                             I.

19
                               FACTUAL BACKGROUND

20
            Plaintiff Palm Chaparral Apartments, LLC (“Plaintiff”) filed an unlawful

21
     detainer action in Los Angeles County Superior Court against Defendants Laura

22
     Miramontes, Jose Contreras, and Does 1 to 10 (“Defendants”). Notice of Removal

23
     (“Removal”) and Attached Complaint (“Compl.”), Dkt. No. 1. Defendants are

24
     allegedly occupants of real property owned by Plaintiff and located in Palmdale,

25
     California. Compl. ¶¶ 1-6. Plaintiff filed the unlawful detainer action seeking

26
     forfeiture of the rental agreement, monetary damages, and reasonable attorney fees.

27
     Id. at ¶ 17.

28
     ///
 1          Defendants Miramontes and Contreras filed a Notice of Removal on February
 2   4, 2020, invoking the Court’s federal question and diversity jurisdiction. Removal at
 3   2-4.
 4          Defendants Miramontes and Contreras each filed a request to proceed in forma
 5   pauperis. Dkt. Nos. 3, 4.
 6                                              II.
 7                                       DISCUSSION
 8          Federal courts are courts of limited jurisdiction, having subject matter
 9   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
10   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
11   2d 391 (1994). It is this Court’s duty always to examine its own subject matter
12   jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
13   Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
14   obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336
15   F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an opportunity
16   to respond when a court contemplates dismissing a claim on the merits, it is not so
17   when the dismissal is for lack of subject matter jurisdiction.”) (omitting internal
18   citations). A defendant attempting to remove an action from state to federal court
19   bears the burden of proving that jurisdiction exists. See Scott v. Breeland, 792 F.2d
20   925, 927 (9th Cir. 1986).        Further, a “strong presumption” against removal
21   jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).
22          Defendants assert that this Court has subject matter jurisdiction pursuant to
23   28 U.S.C. §§ 1331, 1332, and 1441. Removal at 2-4. Section 1441 provides, in
24   relevant part, that a defendant may remove to federal court a civil action in state court
25   of which the federal court has original jurisdiction. See 28 U.S.C. § 1441(a). Section
26   1331 provides that federal “district courts shall have original jurisdiction of all civil
27   actions arising under the Constitution, laws, or treaties of the United States.” See
28   id. § 1331. Section 1332 provides, in relevant part, that federal “district courts shall
                                                2
 1   have original jurisdiction of all civil actions where the matter in controversy exceeds
 2   the sum or value of $75,000, . . ., and is between—citizens of different states.” See
 3   id. § 1332(a)(1).
 4          Here, the Court’s review of the Notice of Removal and attached Complaint
 5   makes clear that this Court has neither federal question nor diversity jurisdiction over
 6   the instant matter. First, Defendants have not met their burden in demonstrating that
 7   this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332. See Removal at
 8   2-3.   While Defendants contend that “Plaintiff and Defendants are citizens of
 9   different states,” see id. at 3, there is no basis for diversity jurisdiction because the
10   amount in controversy does not exceed the diversity jurisdiction threshold of
11   $75,000, see 28 U.S.C. § 1332(a). The amount in controversy is determined from
12   the complaint itself, unless it appears to a legal certainty that the claim is worth a
13   different amount than that pled in the complaint. Horton v. Liberty Mut. Ins. Co.,
14   367 U.S. 348, 354, 81 S. Ct. 1570, 6 L.Ed.2d 890 (1961); Lowdermilk v. United States
15   Bank Nat’l Assoc., 479 F.3d 994, 999 (9th Cir. 2007). In filing the action, Plaintiff
16   alleges that the amount demanded “does not exceed $10,000.00.” See Compl. at 1.
17   Because the amount of damages that Plaintiff seeks appears to be below the
18   jurisdictional minimum, the Court cannot exercise diversity jurisdiction in this case.
19          Second, there is no federal question apparent from the face of the Complaint,
20   which appears to allege only a simple unlawful detainer cause of action. See Wescom
21   Credit Union v. Dudley, No. CV 10-8203 GAF (SSx), 2010 WL 4916578, at *2 (C.
22   D. Cal. Nov. 22, 2010) (“An unlawful detainer action does not arise under federal
23   law.”) (citation omitted); IndyMac Federal Bank, F.S.B. v. Ocampo, No. EDCV 09-
24   2337-PA (DTBx), 2010 WL 234828, at *2 (C.D. Cal. Jan. 13, 2010) (remanding an
25   action to state court for lack of subject matter jurisdiction where plaintiff’s complaint
26   contained only an unlawful detainer claim).
27          Third, there is no merit to Defendants’ contention that “there is a federal
28   question surrounding procedural due process . . . under the Fourteenth Amendment.”
                                                3
 1   Removal at 4. It is well settled that a “case may not be removed to federal court on
 2   the basis of a federal defense . . . even if the defense is anticipated in the plaintiff’s
 3   complaint, and even if both parties concede that the federal defense is the only
 4   question truly at issue.” Caterpillar Inc. v. Williams, 482 U.S. 386, 393, 107 S. Ct.
 5   2425, 2430, 96 L. Ed. 318 (1987). Thus, to the extent Defendants’ defenses to the
 6   unlawful detainer action are based on alleged violations of federal law, those defenses
 7   do not provide a basis for federal question jurisdiction. See id. Furthermore, Plaintiff
 8   “is not a state actor and its conduct in connection with the unlawful detainer at issue
 9   here was not taken ‘under color of law,’ as is required to state a claim for a violation
10   of procedural due process rights guaranteed by the Fourteenth Amendment.” Wells
11   Fargo Bank, NA v. Hunt, No. C-10-04965 JCS, 2011 WL 445801, at *4 (N.D. Cal.
12   Feb. 3, 2011).
13         Fourth, Defendants’ contention that this action contains a “federal question not
14   relating to their defense . . ., but a federal question surrounding the construction of
15   the Pooling and Service Agreement” is also without merit.                Removal at 4.
16   Defendants’ assertion of jurisdiction based on a “Pooling and Service Agreement”
17   “has been rejected as insufficient to establish the existence of a federal question in
18   other cases.” U.S. Bank Nat’l Ass’n v. Delos Reyes, No. 18-CV-00056-JCS, 2018
19   WL 5099251, at *3 (N.D. Cal. Apr. 10, 2018) (collecting cases and concluding that
20   the construction of a Pooling and Service Agreement does not establish federal
21   question jurisdiction), report and recommendation adopted by, U.S. Bank Nat’l Ass’n
22   v. Reyes, No. C 18-00056 WHA, 2018 WL 5099222 (N.D. Cal. May 8, 2018); see
23   U.S. Bank, N.A. v. Avila, No. CV 12-10399 PA CWX, 2012 WL 6491300, at *2 (C.D.
24   Cal. Dec. 12, 2012) (finding that a Pooling and Service Agreement does not confer
25   federal question jurisdiction). Because Plaintiff’s Complaint does not present a
26   federal question, either on its face or as artfully pled, the Court lacks jurisdiction
27   under 28 U.S.C. § 1441.
28   ///
                                                 4
 1                                          III.
 2                                    CONCLUSION
 3         Accordingly, IT IS ORDERED that this case is REMANDED to the Superior
 4   Court of California, County of Los Angeles, forthwith.
 5         IT IS FURTHER ORDERED that Defendants’ requests to proceed in forma
 6   pauperis are DENIED as moot.
 7         IT IS SO ORDERED.
 8

 9   DATED: February 9, 2020
10
                                          ________________________________________
11
                                          R. GARY KLAUSNER
12                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             5
